Citation Nr: 0909996	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-39 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for head 
injury (now claimed as traumatic brain disease), and, if so, 
whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
November 1973.   

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  A notice of disagreement was filed in November 
2004, a statement of the case was issued in October 2005, and 
a substantive appeal was received in December 2005.  The 
Veteran testified at a hearing before the Board in February 
2009.  A copy of the transcript is associated with the claims 
file.


FINDINGS OF FACT

1.  An unappealed RO rating decision in August 1981 denied 
entitlement to service connection for head injury.

2.  An unappealed August 1992 RO decision determined that new 
and material evidence had not been received to reopen the 
previously denied claim of service connection for a head 
injury.

3.  In January 2004, the Veteran filed a request to reopen 
his claim of service connection for a head injury, now 
claimed as traumatic brain disease. 

4.  Additional evidence received since the August 1992 RO 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
service connection, and raises a reasonable possibility of 
substantiating the claim.

5.  The most competent and probative evidence demonstrates 
that the Veteran does not have traumatic brain disease or 
other residuals of an in-service head injury.  



CONCLUSIONS OF LAW

1.  The August 1981 rating decision denying service 
connection for head injury is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  The August 1992 decision denying service connection for a 
head injury because no new and material evidence had been 
received to reopen the previously denied claim is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

3.  New and material evidence has been received since the 
August 1981 and August 1992 denials, and the claim of 
entitlement to service connection for head injury (now 
claimed as traumatic brain disease) is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Traumatic brain disease was not incurred in or aggravated 
by service and the criteria for entitlement to service 
connection for residuals of an in-service head injury have 
not been met.  38 U.S.C.A. §§ 1110, 5100-5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in March 2004 and July 2004.  Additionally, in March 
2006, the Veteran was provided with notice of the types of 
evidence necessary to establish a disability rating and the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen based on new and material 
evidence, the notice must VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In essence, VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim includes notice of the type 
of evidence that describes the bases for the denial in the 
prior decision and describes the evidence necessary to 
establish service connection that was not present in the 
previous denial.  

Despite any defect in the notice provided to the veteran 
regarding new and material evidence, the case was 
subsequently reopened by the Board; thus, any defect in this 
regard results in harmless error.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains a report of VA 
examination performed in August 2004.  The examination report 
obtained is fully adequate and contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

New and Material Evidence Criteria & Analysis

In an August 1981 decision, the RO denied service connection 
for residuals of an in-service head injury.  The basis of the 
denial was no residuals of an in-service head injury were 
shown.  A notice of disagreement was not received within the 
subsequent one-year period and that decision is now final.

Similarly, an August 1992 decision denied the Veteran's claim 
to reopen the previously denied claim of service connection 
for residuals of a head injury because no new and material 
evidence was received.

The appellant contends that he was hit in the head during 
service in 1973 and has suffered from a cognitive deficit 
ever since that time.  

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally denied on any basis.  
Additionally, evidence considered to be new and material 
sufficient to reopen a claim should be evidence that tends to 
prove the merits of the claim that was the specified basis 
for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

By rating decisions in August 1981 and August 1992, the RO 
denied service connection for head injury.  The Veteran did 
not file an appeal; thus, the RO decisions are final.  
38 U.S.C.A. § 7105.  In January 2004, the Veteran filed a 
claim to reopen the previously denied claim of entitlement to 
service connection for head injury (now claimed as traumatic 
brain disease).  The evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the issuance of the RO decision in August 1992.  

Even though it is evident that the RO reopened this claim, 
the Board must still make a preliminary determination in this 
regard.  In essence, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received, regardless of the RO's 
determination as to whether new and material evidence was 
received to reopen the claim.  Barnett v. Brown, 8 Vet. App. 
1, 4 (1995).  In this case, the Board reopens the claim, as 
noted below; however, since the RO has already had an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim of service connection for 
residuals of a head injury, based on the evidence in its 
entirety, a decision by the Board on the merits of the 
veteran's claim of entitlement to service connection for a 
residuals of a head injury, now claimed as traumatic brain 
injury, at this juncture is not prejudicial to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

At the time of the August 1981 and August 1992 decisions, the 
Veteran's service treatment records were on file.  Based on 
the record at that time, the RO denied service connection in 
August 1981 based on a finding that there was no evidence of 
a permanent residual or chronic disability related to the 
Veteran's head injury in service.  The August 1992 denial was 
based on a finding that no new an material evidence was 
received to reopen the previously denied claim.  

Evidence received since the August 1992 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, several letters have been submitted from 
Dr. R.W.M. who opined that the Veteran was treated for 
cognitive disorder (due to traumatic brain injury) and the 
cognitive impairment more likely than not began following a 
traumatic brain injury while the Veteran was on active duty 
in the military.  The new evidence bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection.  
The claim, therefore, is reopened.  38 U.S.C.A. § 5108. 

Service Connection Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records dated in August 1973 reflect that 
the Veteran complained of pain in the head after he was hit 
by a sledge hammer.  He reported that he was hit in the head 
after the hammer fell out of a bag.  Physical examination 
revealed that pupils were even and reactive to light.  There 
was no lump or contusion at the sight of impact.  Despite 
these findings, the Veteran reported the next day that he had 
headaches and amnesia.  Neurologic examination was normal.  
The impression was "headaches."  There are no other service 
treatment records related to a head injury.  However, a 
psychiatric clinicial record from April 1973, prior to the 
head injury, noted that the Veteran's judgment was limited by 
his intelligence and the impression was "Boarderline Mental 
Retardation."  The Veteran was found unfit for duty by a 
Medical Board because of severe chronic pseudofolliculitis of 
the beard.  The Veteran was released from active duty in 
November 1973, and there was no indication of any head injury 
residuals on his separation examination.

Records obtained from the Social Security Administration, 
that were used to support the Veteran's claim for Social 
Security Disability benefits, reveal that the Veteran 
reported that he was injured ina motor vehicle accident in 
November 1987.  The Veteran reported that he has suffered 
from headaches and trouble sleeping ever since the accident.  

VA outpatient treatment records dated in December 1997 
reflect that the Veteran's substance abuse history was 
significant for methamphetamine, marijuana, heroin and 
cocaine use/abuse.  The Veteran reported a 12-year period of 
abuse from 1973 to 1985.  A December 1997 report of 
neuropsychological assessment also reveals that the Veteran 
reported suffering from two head injuries during his life 
time, one at age 10 from a car accident, and the other during 
service in 1973 when he was hit with a sledge hammer.  
Various neuropsychological testing in December 1997 suggested 
that the Veteran had a severe verbal learning disability, 
which, the examiner opined, would be consistent with the 
Veteran's reports of being a poor student in high school.  

In a letter dated in July 2003, Dr. R.W.M. indicated that the 
Veteran was his patient in the Oupatient Psychiatry Clinic at 
the RO where he was being treated for major depressive 
disorder and "a Cognitive Disorder due to traumatic brain 
injury sustained while on active duty in the U.S. military in 
1973."  Dr. R.W.M. concluded that the Veteran remained 
severely disabled, due primarily to cognitive impairment 
which, more likely than not, began following a traumatic 
brain injury while he was on active duty in the military.  In 
several additional letters from Dr. R.W.M., beginning in May 
2004 and continuing through 2007, he opined that the 
Veteran's cognitive impairment, more likely than not, began 
following a traumatic brain injury while the Veteran was on 
active duty in the military.  

The Veteran underwent a VA examination in August 2004.  The 
examiner documented his review of the claims file, including 
the service treatment records and the letters from Dr. R.W.M.  
In so doing, the examiner commented on the fact that there 
were numerous accounts in the record, including numerous VA 
outpatient treatment records, that refer to a 
cognitive/learning impairment due to a head injury during 
service in 1973.  Despite what the record showed, the Veteran 
reported only a little bit of marijuana usage which he quit 
45 or 50 years earlier.  He denied any other drug use.  He 
stated that he did not remember when memory problems started.  
He reported an inability to keep a job or carry out 
instructions since service.  He stated that headaches 
occurred daily, and could not say when the headaches began.  

Following mental status examination, the examiner diagnosed 
cognitive disorder, multifactorial, not clearly due to 
traumatic brain disease.  The examiner opined that the 
cognitive disorder was less likely than not caused by or a 
result of the head injury.  The examiner reasoned that due to 
the Veteran's poor history, the examiner could not really 
trust the fact that the Veteran was in the hospital.  The 
examiner noted that there were no records to document 
hospitalization.  The examiner also could not trust that 
there was a loss of consciousness or that cognitive problems 
began at that time.  The examiner stated, "His drug use, 
which he denied and did not give an accurate history of, 
could be just as likely a cause and without a good history of 
a significant head injury, his cognitive problems starting at 
the time of the head injury and from no other cause, I would 
have to think that it is less likely than not that this 
injury was due to that and whatever cognitive problems he 
would get from a head injury like this would not be severe 
enough to cause his lack of employability."  

The examiner explained that he was unaware on what evidence 
the previous examiners based their conclusions that the 
Veteran's cognitive and learning dysfunction was due to a 
head injury in service; and, believed that much of it had to 
do with information simply being carried over from previous 
psychiatrity visits, possibly from the Veteran's history.  
The examiner also pointed out that there was nothing in the 
letter sent by Dr. R.W.M. that defended his theory that the 
Veteran's problems were due to in-service head injury.  

In sum, there is medical evidence both for and against the 
claim of service connection.  The opinions of Dr. R.W.M. 
support the Veteran's claim of service connection for 
residuals of a head injury; however, the weight of the 
medical and other evidence of record, including the opnion of 
the VA examiner in August 2004 is against the claim.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In this case, more weight is accorded to the VA examination 
of August 2004, than to Dr. R.W.M.'s letters.  First, the VA 
examiner in August 2004 reviewed the entire body of evidence, 
including service treatment records, private records, VA 
records and the numerous letters provided by Dr. R.W.M.  
Based on this totality of the evidence, it is clearly 
demonstrated that the Veteran is a poor historian, and his 
own recollection of past events is inconsistent.  As the 
August 2004 VA examiner pointed out, the Veteran's service 
treatment records did not point to any head injury residuals, 
and in particular, noted that there was no evidence of a 
lump, or any other physical clue of any damage at the time of 
the incident in 1973.  Moreover, the neuropsychiatric testing 
in December 1997 suggested that the Veteran's learning 
disorder and cognitive problems were likely present during 
highschool.  In addition, as pointed out above, the Veteran 
was labeled as having "borderline mental retardation" as 
early as April 1973, prior to the August 1973 head injury.  
Although the Veteran complained of headaches and amnesia on 
the day after the head injury, there was again no physical 
finding of head trauma, and the Veteran was simply diagnosed 
with headaches.  

In other post-service records, the Veteran reported being in 
a car accident at age 10, and again after service in 1987.  
It remains unclear as to whether Dr. R.W.M. was aware of 
these incidents at the time he prepared his opion letters 
between 2004 and 2007.  It is also unclear as to whether Dr. 
R.W.M. was aware that the Veteran admitted to years of 
substance abuse on the one hand, but denied the extent of 
such substance abuse in later reports.  

In contrast to the VA examiner's opinion of August 2004, 
there is no indication that Dr. R.W.M. has ever reviewed the 
Veteran's service treatment records, or has knowledge of the 
December 1997 VA neuropsychiatric assessment results.  There 
is no indication that Dr. R.W.M's opinion is based on 
anything but the Veteran's own self-reported history of 
events.  In other words, it appears that the Veteran's own 
rendition of his history was merely recorded without any 
supplementary independent medical opinion regarding the 
accuracy of that history.  Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute medical evidence of the required nexus.  LeShore 
v. Brown, 8 Vet. App. 407, 409 (1995).  

There is no question that Dr. R.W.M. sincerely believes that 
the Veteran's current ondition was caused by a traumatic 
brain injury during service;however, that opinion is lacking 
objective supporting evidence.  

It is significant that Dr. R.W.M.'s opinion includes no 
rationale while the August 2004 VA examiner's opinion 
contains a detailed and thorough rationale for the opinion 
based on the entire record.  The August 2004 examiner was 
unable to rely on the Veteran's reported history and pointed 
to specific statements the Veteran made to the examiner that 
were not supported by the claims file.  The thorough and 
detailed August 2004 examination report is highly persuasive 
and far outweighs Dr. R.W.M.'s opinion which was unsupported 
by any type of analysis or rationale.

At the video conference hearing in February 2009, the Veteran 
testified that he was never afforded an MRI to determine if 
his cognitive deficit was due to a traumatic injury.  At this 
point, no current MRI results would change the outcome of 
this case.  Even if, arguendo,  current MRI results were to 
show evidence of a traumatic injury, that alone would not 
provide the necessary evidence of a nexus to service, 
particularly given that there was no lump or evidence of 
concussion shown at the time of the accident.  In addition, 
the Veteran's own reports of head injuries at age 10 and 
again pursuant to a 1987 car accident make it impossible to 
relate any current MRI findings to the injury in 1973 without 
resorting to speculation.  

Finally, the Board has considered the Veteran's own lay 
statements that his traumatic brain disease is causally 
related to his injury in service.  The veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In 
this case, the Veteran is certainly competent to state that 
he was hit in the head during service in 1973.  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

However, lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in an 
of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).

Here, though, it is demonstrated that the Veteran is not a 
reliable historian, as indicated by inconsistent statements 
in the record regarding the extent of his drug abuse, other 
head injuries, at age 10 and in 1987, as well as by his 
statements at the August 2004 VA examination, which were not 
only contrary to the evidence of record but to his own 
admissions, as well.  

Dr. R.W.M.'s opinion is outweighed by the evidence against 
the Veteran's claim, which includes the August 2004 VA 
opinion, evidence indicating that the Veteran's learning 
disabilities were present long before service, as well as 
evidence showing that the Veteran's self-reported history is 
inaccurate and inconsistent.  

Thus, after a careful review of the record, the preponderance 
of the evidence is against a finding of service connection 
for residuals of a head injury, to include traumatic brain 
injury.  The doctrine of reasonable doubt has been 
considered; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  







ORDER

The claim of service connection for head injury (now claimed 
as traumatic brain disease) is reopened, but entitlement to 
service connection for head injury (now claimed as traumatic 
brain disease) is denied.  



____________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


